IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               February 15, 2011 Session

             STATE OF TENNESSEE v. CARLTON HORTON, aka
                     CARLTON LEAVON HORTON

                Appeal from the Criminal Court for Hamilton County
                        No. 275503    Rebecca Stern, Judge




                  No. E2010-02146-CCA-R3-CD - Filed May 19, 2011


The Defendant, Carlton Horton, aka Carlton Leavon Horton, pleaded guilty in the Hamilton
County Criminal Court to domestic aggravated assault as a Range I, standard offender. After
a sentencing hearing, he received a five-year sentence. The trial court ordered him to serve
eleven months and twenty-nine days; the sentence thereafter to be suspended, and the
Defendant placed on probation for a period of eight years. The trial court also ordered the
Defendant to pay $4,048.10 in restitution to the victim. The Defendant now appeals the
restitution award, arguing that the trial court did not consider the Defendant’s financial
resources or ability to pay as required by statute. We conclude that the trial court made
inadequate findings concerning the Defendant’s financial resources and his future ability to
pay. We therefore reverse and remand for reconsideration of the restitution award based
upon the required findings.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court
                           Reversed in Part; Remanded

D AVID H. W ELLES, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
R OBERT W. W EDEMEYER, JJ., joined.

W.B. Mitchell Carter, Chattanooga, Tennessee, for the appellant, Carlton Horton, aka Carlton
Leavon Horton.

Robert E. Cooper,, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant
Attorney General; William H. Cox, III, District Attorney General; and William Hall,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                                OPINION

                                   Factual Background
       A Hamilton County grand jury returned an indictment against the Defendant on March
24, 2010, charging him with domestic aggravated assault, a Class C felony, and attempted
second degree murder, a Class B felony. See Tenn. Code Ann. §§ 39-12-101, -12-107, -13-
102, -13-210. On May 27, 2010, the Defendant pleaded guilty to domestic aggravated assault
as a Range I, standard offender, and the second degree murder charge was dismissed.1

       A sentencing hearing was held on July 26, 2010. The presentence report reflects that
Officer Lauren Bacha of the Chattanooga Police Department gave the following account of
events in the affidavit of complaint:

              Police were dispatched to Memorial Hospital regarding a stabbing
       victim incident occurred at 407 Derby St. Dispatch advised suspect was still
       on scene. Upon arrival police spoke to victim, was advised he and his cousin
       (Def) got into a verbal argument which escalated to a physical altercation. Def
       and witness stated victim struck Def first. The two ended the physical
       altercation. Victim back inside to speak with his aunt, Def shortly after went
       inside and to the kitchen. Def came out of the kitchen with a butcher knife and
       attacked victim. Victim sustained five (5) stab wounds. Victim was
       transported to Erlanger from Memorial for further medical treatment. Def was
       transported to HCJ and is being charged with agg. domestic assault.

The report further provides that the victim submitted hospital bills totaling $4,048.10, and
copies of the bills were attached to the report.

        James Rox, an employee with the Board of Probation and Parole, testified that he
prepared the presentence report in the Defendant’s case and that he personally met with the
Defendant. After his investigation of the Defendant, Mr. Rox found the following enhancing
factors to be applicable to the Defendant: (1) he had a previous history of criminal
convictions or criminal behavior, in addition to those necessary to establish the appropriate
range; (8) before sentencing, he failed to comply with the conditions of a sentence involving
release into the community; and (12) during the commission of the offense, he intentionally
inflicted serious bodily injury upon the victim. See Tenn. Code Ann. § 40-35-114(1), (8) &
(12).




       1
           A copy of the guilty plea transcript is not included in the record on appeal.

                                                     -2-
        A copy of the Defendant’s criminal record was included in the presentence report,
showing a multitude of convictions for leaving the scene of an accident with damage, driving
under the influence, drug possession, public intoxication, improper use of 911, aggravated
burglary, driving while license suspended, cancelled or revoked, criminal trespass,
vandalism, stalking, domestic violence, failure to appear, assault, first degree burglary, grand
larceny, and attempted burglary. Moreover, the Defendant had a long history of sentences
involving release into the community. In the presentence report, Mr. Rox detailed the
Defendant’s release history as follows: (1) The Defendant was given a total of twelve years
on convictions for grand larceny, attempted burglary, and two counts of burglary; these
sentences were suspended on February 6, 1989, and the Defendant successfully completed
a five-year probationary period. (2) In September 2004, the Defendant received a three-year
sentence for aggravated burglary, cocaine possession, and driving on a revoked license; these
sentences were suspended, and he was placed on probation. His probation was revoked on
November 27, 2006, for testing positive for cocaine and absconding from supervision. He
was given a split sentence; after serving six months in jail, he was again to be released on
supervised probation. On September 21, 2007, he was discharged from supervision. We
further glean from the presentence report that the Defendant was convicted of DUI on
January 18, 2008; this sentence was suspended to probation after service of forty-five days
in jail. His probation was revoked on August 20, 2008.

        The Defendant reported to Mr. Rox that he graduated from Kirkman Technical High
School in 1982, that he had never been married, and that he had no children. Since 2002, the
Defendant resided with his aunt at 407 Derby Street. According to the Defendant, he
provided “significant support” to his aunt. The Defendant also informed that he was in poor
health, having been shot in the leg in 1992 and having liver scarring from a communicable
disease. Medical records were requested, but never received. At the sentencing hearing, Mr.
Rox was presented with documentation by defense counsel that detailed the Defendant’s
medical condition (Hepatitis C). As for his mental health, the Defendant described it as poor
and relayed that he had been prescribed Zoloft by his primary care physician. The Defendant
also reported a long history of substance abuse; however, he claimed to have stopped using
drugs after he was diagnosed with the liver illness. The Defendant had received substance
abuse treatment in 2001 and 2009. In late 2009, he was discharged from the treatment
program against staff advice, and his prognosis was considered poor. He told staff at the
start of treatment that, since 1989, he had maintained a $100-a-day cocaine habit.

       The Defendant’s employment history was also recounted in the presentence report.
The Defendant reported work in the food industry as a cook: at Easy Seafood Co. from May
9, 2005, to August 8, 2005, for $9.00 an hour; at Huddle House from August 8, 2005, to
August 22, 2005, for $8.00 an hour; and at IHOP from September 1, 2004, to August 1, 2006,
for $8.50 an hour. When asked why he was no longer working, the Defendant explained that

                                              -3-
he had a female companion for nine years, who had an extended illness, and he stopped
working in 2007 to care for her. She died on March 30, 2010. The Defendant claimed to be
pursuing disability benefits for himself due to his medical and psychological problems. Mr.
Rox did not know from where the Defendant obtained his money, if he had any.

      The presentence report shows that the Defendant reported no assets, that he received
$200.00 per month in food stamps, and that he owed a debt of $1,100.00 to a loan company.

        The victim testified at the sentencing hearing. When asked to describe the incident,
the victim gave the following account:

              Well, we was riding and on the way home he wanted to go buy some
       drugs and I told him no because I was intoxicated and I was going into the
       house to go to sleep. He kept on and we got in an argument and the argument
       proceeded to a fight. So at that time I was going to leave and went in to tell
       my aunt that I was going to leave and not knowing that [the Defendant] had
       came in the house. . . . I happened to turn around and he was proceeding to
       stab me with a knife.

The victim detailed further that he was stabbed five times and spent a week in the hospital.
He testified that approximately $4,000.00 of his medical bills were not covered by insurance
and that he had not been reimbursed for those funds. In the victim impact statement, which
was attached to the presentence report, the victim stated, “I believe, he should get as much
time as he can get, because it was planned, and he had another route he could have taken,
‘just call the police.’”

       The forty-seven-year-old Defendant testified at the sentencing hearing; he stated that
he was “really and truly sorry” that he stabbed the victim and that he “should have looked for
some other way to get out of it.” The Defendant then gave his version of the events:

              It started because what he did, try to take me to get some drugs, but I
       didn’t get any. So the money I had he asked me to loan it to him so he could
       get some beer, and I told him I wouldn’t loan it to him. So we got to arguing
       over my $5. So when we got home in the yard I opened the door and went to
       take my seatbelt out and he shoved me out the car and I hit my head on
       the—we had like a foot and a half brick wall runs along that driveway and I hit
       my head. And he came around and jumped on me and changed—his witness,
       James Eldridge, broke it up and held him. I went in the house and I got the
       knife and when he came in I said you’re going to leave me the F alone and he
       lunged at me and we fell back on the couch and I stabbed him. And I gave my

                                             -4-
       aunt the knife. She came in there and he got off me and they went up to the
       hospital.

      The Defendant confirmed that he lived with his aunt on Derby Street. When asked
what he did in return for his aunt, he stated as follows:

              I cook, I wash clothes. Well, we both split the cooking. I wash clothes.
       I wash my own clothes and I don’t wash her unders. But I cuts the grass, I
       feed and water the dogs. And go out there and water them down to keep them
       because in this heat I try to keep them kind of cool. And I cuts my neighbor
       yard when I cut our yard. And I go gets the dog food. All I get every month
       is $200 worth of stamps. I take that and put it in the house. I buy the food.
       Because of her little check she pays the house mortgage. And I’m trying to
       seek disability.

The Defendant also claimed that he was unable to continue work in the food industry due to
his Hepatitis C diagnosis.

       The Defendant described his ailments as Hepatitis C, depression, and insomnia. He
relayed that he was supposed to start Hepatitis treatment in October and that he had an
appointment scheduled with his psychiatrist in October. The Defendant claimed that he was
no longer using drugs, his drug of choice being crack cocaine, due to “medical necessity[.]”
The Defendant acknowledged that, on the night of the stabbing, he was intoxicated from
alcohol.

       At the conclusion of the hearing, the trial court sentenced the Defendant to five years,
as a Range I, standard offender, for his Class C felony conviction. His sentence was to be
suspended following service of eleven months and twenty-nine days, and the Defendant was
to be placed on probation for eight years. The trial court also ordered restitution be paid to
the victim in the amount of $4,048.10. The Defendant timely appealed.

                                             Analysis
        On appeal, the Defendant challenges only the award of restitution, arguing that the
trial court failed to consider the financial resources and future ability of the Defendant to pay
the restitution amount, findings required by Tennessee Code Annotated section 40-35-304(d).
The record reflects that the restitution amount of $4,048.10 was based upon the unpaid
medical bills of the victim. The victim testified that insurance had not paid this sum and that
he had not been reimbursed for these bills. His medical bills were attached to the presentence
report. In imposing the restitution award, the trial court briefly stated as follows:



                                               -5-
               So conditions: A&D assessment, treatment as recommended. And
       restitution in the amount of $4,048.10. His probationary period I’m going to
       make longer. Suspended for eight years. So he’s going to be suspended for
       eight years after he does 11/29. All right.

        When a defendant challenges the validity and amount of restitution, this Court must
conduct a de novo review of both the amount of restitution ordered and the method by which
it was determined. State v. Johnson, 968 S.W.2d 883, 884 (Tenn. Crim. App. 1997) (citing
Tenn. Code Ann. § 40-35-401(d) (1990); State v. Frank Stewart, No. 01-C-019007CC00161,
1991 WL 8520, at *1 (Tenn. Crim. App., Nashville, Jan. 31, 1991)). The trial court is
entitled to a presumption of correctness. Tenn. Code Ann. § 40-35-401(d).

        A trial court, in conjunction with a probated sentence, may order a defendant to make
restitution to the victims of the offense. See Tenn. Code Ann. § 40-35-304(a). “The purpose
of restitution is not only to compensate the victim but also to punish and rehabilitate the
guilty.” Johnson, 968 S.W.2d at 885. The statue that governs restitution as a condition of
probation provides, in pertinent part, as follows:

              (b) Whenever the court believes that restitution may be proper or the
       victim of the offense or the district attorney general requests, the court shall
       order the presentence service officer to include in the presentence report
       documentation regarding the nature and amount of the victim’s pecuniary loss.

              (c) The court shall specify at the time of the sentencing hearing the
       amount and time of payment or other restitution to the victim and may permit
       payment or performance in installments. The court may not establish a
       payment or performance schedule extending beyond the statutory maximum
       term of probation supervision that could have been imposed for the offense.

               (d) In determining the amount and method of payment or other
       restitution, the court shall consider the financial resources and future ability of
       the defendant to pay or perform.

              (e) For the purposes of this section, “pecuniary loss” means:

             (1) All special damages, but not general damages, as substantiated by
       evidence in the record or as agreed to by the defendant; and

              (2) Reasonable out-of-pocket expenses incurred by the victim resulting
       from the filing of charges or cooperating in the investigation and prosecution

                                               -6-
       of the offense; provided, that payment of special prosecutors shall not be
       considered an out-of-pocket expense.

Tenn. Code Ann. § 40-35-304(b)-(e).

        Special damages are those which are “‘the actual, but not the necessary, result of the
injury complained of, and which in fact follow it as a natural and proximate consequence.’”
State v. Lewis, 917 S.W.2d 251, 255 (Tenn. Crim. App. 1995) (quoting Black’s Law
Dictionary 392 (6th ed. 1990)). General damages are those which are “‘the necessary and
immediate consequence of the wrong.’” Id. (quoting Webster’s New International Dictionary
664 (2d ed. 1957)). It is unnecessary for the sentencing court to determine restitution in
accordance with the strict rules of damages applied in civil cases. Johnson, 968 S.W.2d at
887.

        The sum of restitution ordered must be reasonable and does not have to equal the
precise pecuniary loss. State v. Smith, 898 S.W.2d 742, 747 (Tenn. Crim. App. 1994). There
is no set formula. Johnson, 968 S.W.2d at 886. The sentencing court must consider not only
the victim’s loss but also the financial resources and future ability of the defendant to pay.
Tenn. Code Ann. § 40-35-304(d); State v. Bottoms, 87 S.W.3d 95, 108 (Tenn. Crim. App.
2001). In ordering restitution, the trial court shall specify the amount of time and payment
and may permit payment or performance of restitution in installments. Tenn. Code Ann. §
40-35-304(c). The court may not, however, establish a payment or schedule extending
beyond the expiration of the sentence. Tenn. Code Ann. § 40-35-304(g)(2). If the defendant,
victim, or district attorney petitions the trial court, it may hold a hearing and, if appropriate,
waive, adjust, or modify its order regarding restitution. Tenn. Code Ann. § 40-35-304(f).
Further, any unpaid portion of the restitution may be converted to a civil judgment. Tenn.
Code Ann. § 40-35-304(h)(1); Bottoms, 87 S.W.3d at 108.

        On appeal, the Defendant does not argue that the evidence presented was insufficient
to establish the amount of the victim’s loss, only that the trial court did not make the findings
required by Tennessee Code Annotated section 40-35-304(d). First with regard to the
amount of the victim’s loss, there was sufficient evidence to allow the trial court to make a
reasonable, reliable determination as to the amount of the victim’s pecuniary loss
($4,048.10). At the sentencing hearing, the victim testified to the amount of his
uncompensated medical bills, and copies of his bills were attached to the presentence report.

       However, we agree with the Defendant that the trial court did not consider the
Defendant’s financial resources and his future ability to pay or perform as required by statute.
See Tenn. Code Ann. § 40-35-304(d). The State acknowledges that this Court has remanded
several cases due to the trial court’s failure to take into consideration a defendant’s financial

                                               -7-
resources and ability to pay in setting a restitution award. See, e.g., State v. Victor Wayne
Browning, No. M2009-00509-CCA-R3-CD, 2010 WL 877523, at *7-9 (Tenn. Crim. App.,
Nashville, Mar. 12, 2010); State v. J. Steven Brasfield, No.W2009-00026-CCA-R3-CD, 2010
WL 669222, at *2-4 (Tenn. Crim. App., Jackson, Feb. 25, 2010); State v. Steven Watson,
No. W2008-00452-CCA-R3-CD, 2009 WL 2407752, at *12-14 (Tenn. Crim. App., Jackson,
Aug. 6, 2009); State v. Timothy McGuire Woods, No. M2008-00103-CCA-R3-CD, 2008
WL 5272534, at *3-5 (Tenn. Crim. App., Nashville, Dec. 19, 2008). The State argues that
this case is different because, here, the Defendant “provided next to no information about his
financial circumstances.” However, this lack of information appears to exist because there
is no more information than what was provided by the Defendant. The record established
that the Defendant stopped working as a cook in 2007 to care for his ill companion. No
mention was made of his earnings because apparently he had none. The Defendant also
claimed that he was unable to continue work in the food industry due to his Hepatitis C
diagnosis. The Defendant reported no assets, that he received $200.00 per month in food
stamps, and that he owed a debt of $1,100.00 to a loan company. He was also said to reside
with his aunt, contributing only his food stamps to the household and performing chores for
his aunt. The Defendant claimed to be pursuing disability benefits for himself due to his
medical and psychological problems. However, we note that, contrary to this poor financial
outlook, the Defendant did report to treatment staff in late 2009 that he had maintained a
$100-a-day cocaine habit since 1989, ostensibly obtaining this money by some means. These
are considerations for the trial court upon remand. The restitution award is remanded for
additional determinations concerning the Defendant’s financial resources and future ability
to pay.

                                       Conclusion
      After a review of the record, we remand the restitution award for additional
considerations in accordance with this opinion.




                                                   _________________________________
                                                   DAVID H. WELLES, JUDGE




                                             -8-